DETAILED ACTION
This action is responsive to the application No. 16/216,201 filed on December 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 20, 2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Species B and Sub-species I in the reply filed on February 14, 2022 is acknowledged. The traversal is on the ground(s) that the different configurations of spring biasing mechanisms identified in Species A-F would not place a serious burden on Examiner. This is not found persuasive because the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), or the prior art applicable to one invention would not likely be applicable to another invention. (Emphasis added)
	The requirement is still deemed proper and is therefore made FINAL.

Claim Status


Claim Objections
Claims 2, 5, 10, 11, 14, 17, 18, and 20 are objected to because of the following informalities: 
In claim 2 lines 3 and 4, claim 5 lines 1-3, claim 10 lines 8-12, claim 11 lines 1-3, claim 14 lines 1-3, claim 17 lines 8-12, claim 18 lines 1 and 3, and claim 20 1-2, the limitation “at least one spring” is recited to refer both to the at least one spring between the first edge and the semiconductor chip and the at least one spring between the second edge and the semiconductor chip. Each individually recited element in the claims should be given its own unique identifier. Therefore, it appears that Applicant intended for “at least one spring” to be --at least one first spring-- when between the first edge and the semiconductor chip, or --at least one second spring-- when between the second edge and the semiconductor chip.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bhatia (U.S. Pat # 6,939,742).
Regarding independent Claim 1, Bhatia teaches a semiconductor chip package, comprising:
a package substrate (Fig. 3: 14, column 1 line 57); 
a semiconductor chip (Fig. 3: 10, column 1 line 55) mounted on the package substrate (14); 
a thermal interface material (Fig. 1: 26, column 1 line 66; pictured but not labeled in Fig. 3) positioned on the semiconductor chip (10); 
a lid (Fig. 3: 18, column 1 line 60) positioned over the thermal interface material (26), the lid having a substantially flat top surface (see Fig. 3) operable to receive a heatsink (the instant limitation “operable to receive a heatsink” is given patentable weight to the extent it imparts a further structural limitation on the device as claimed, wherein the surface of element 18 is considered capable of having a heatsink mounted thereon, and may function as a heat spreader; see MPEP § 2111.04); and 
a spring biasing mechanism (Fig. 2: 52 & 54, column 2 line 17) positioned between the package substrate (14) and the lid (18) operable to bias the lid (18) away from the package substrate (14) so that the lid (18), when subjected to a compressive force, can translate toward operable to bias… so that…” is considered functional language related to the manner of operating the device, wherein the disclosed device is considered capable of being used in the claimed manner; see MPEP § 2114) on the thermal interface material (26).
Regarding Claim 2, Bhatia teaches the semiconductor chip package of claim 1, wherein the package substrate (14) comprises a first edge (left edge as pictured) and a second edge (right edge as pictured) opposite to the first edge (left edge), the spring biasing mechanism (52 & 54) comprises at least one first spring (52) positioned between the first edge (left edge) and the semiconductor chip (14) and at least one second spring (54) positioned between the second edge (right edge) and the semiconductor chip (14).
Regarding independent Claim 10, Bhatia teaches a semiconductor chip package, comprising:
a package substrate (Fig. 3: 14, column 1 line 57) having a first edge (left edge as pictured) and a second edge (right edge as pictured) opposite to the first edge (left edge); 
a semiconductor chip (Fig. 3: 10, column 1 line 55) mounted on the package substrate (10); 
a thermal interface material (Fig. 1: 26, column 1 line 66; pictured but not labeled in Fig. 3) positioned on the semiconductor chip (10); 
a lid (Fig. 3: 18, column 1 line 60) positioned over the thermal interface material (26), the lid (!8) having a substantially flat top surface (see Fig. 3) operable to receive a heatsink (the instant limitation “operable to receive a heatsink” is given patentable weight to the extent it imparts a further structural limitation on the device as claimed, wherein the surface of element 18 is considered capable of having a heatsink mounted thereon, and may function as a heat spreader; see MPEP § 2111.04); and 
at least one first spring (Fig. 2: 52, column 2 line 17) positioned on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) and between operable to spring bias… so that…” is considered functional language related to the manner of operating the device, wherein the disclosed device is considered capable of being used in the claimed manner; see MPEP § 2114) on the thermal interface material (26).
Regarding Claim 11, Bhatia teaches the semiconductor chip package of claim 10, wherein the at least one first spring (52) positioned on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) is connected (first spring 52 is connected to second spring 54 through both the package substrate 14 and the lid 18) to the at least one second spring (54) positioned on the package substrate (14) between the second edge (right edge) and the semiconductor chip (10).
Regarding independent Claim 17, Bhatia teaches a method of manufacturing a semiconductor chip package, comprising: 
mounting a semiconductor chip (Fig. 3: 10, column 1 line 55) on a package substrate (Fig. 3: 14, column 1 line 57), the package substrate (Fig. 3: 14, column 1 line 57) having a first edge (left edge as pictured) and a second edge (right edge as pictured) opposite to the first edge (left edge); 
placing a thermal interface material (Fig. 1: 26, column 1 line 66; pictured but not labeled in Fig. 3) on the semiconductor chip (10); 
placing a lid (Fig. 3: 18, column 1 line 60) over the thermal interface material (26), the lid having a substantially flat top surface (see Fig. 3) operable to receive a heatsink (the instant limitation “operable to receive a heatsink” is given patentable weight to the extent it imparts a 
positioning at least one first spring (Fig. 2: 52, column 2 line 17) on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) and between the package substrate (14) and the lid (18) and at least one second spring (Fig. 2: 54, column 2 line 17) positioned on the package substrate (14) between the second edge (right edge) and the semiconductor chip (10) and between the package substrate (14) and the lid (18), the at least one first and second springs (52 & 54) being operable to spring bias the lid away from the package substrate (14) so that the lid (18), when subjected to a compressive force, can translate toward the package substrate (14) and impart a compressive force (the instant limitation “operable to spring bias… so that…” is considered functional language related to the manner of operating the device, wherein the disclosed device is considered capable of being used in the claimed manner; see MPEP § 2114) on the thermal interface material (26).
Regarding Claim 18, Bhatia teaches the method of claim 17, wherein the at least one first spring (52) positioned on the package substrate (14) between the first edge (left edge) and the semiconductor chip (10) is connected (first spring 52 is connected to second spring 54 through both the package substrate 14 and the lid 18) to the at least one second spring (54) positioned on the package substrate (14) between the second edge (right edge) and the semiconductor chip (10).
Regarding Claim 20, Bhatia teaches the method of claim 17, wherein the at least one first spring (52) positioned between the first edge (left edge) and the semiconductor chip (10) and the at least one second spring (54) positioned between the second edge (right edge) and the semiconductor chip (10) comprise coil springs, cantilever springs or c-springs (column 2 line 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (U.S. Pat # 6,939,742) as applied to claims 2 and 10 above, and further in view of Matta (U.S. Pat # 5,162,975) of record.
Regarding Claims 5 and 14, Bhatia teaches the semiconductor chip package of claims 2 and 10, and is silent with respect to wherein the at least one first spring positioned between the first edge and the semiconductor chip and the at least one second spring positioned between the second edge and the semiconductor chip comprise c-springs.
	Matta discloses a semiconductor chip package wherein at least one first spring (Fig. 7: 702, column 5 line 39) positioned between a first edge (left edge as pictured) of a package substrate (Fig. 7: 308, column 4 line 15) and a semiconductor chip (Fig. 7: 406, column 4 line 21) comprises a c-spring (see Fig. 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least one first spring positioned between the first edge and the semiconductor chip and the at least one second spring positioned between the second edge and the semiconductor chip comprise c-springs” teachings of Matta to the device of Bhatia because Matta discloses in column 5 lines 23-25 and lines 43-45 that c-springs are a common shape of spring suitable for use in demountable packaging.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (U.S. Pat # 6,939,742) as applied to claim 1 above, and further in view of Refai-Ahmed (U.S. Pub # 2012/0043669) of record.
Regarding Claim 6, Bhatia teaches the semiconductor chip package of claim 1, and is silent with respect to wherein the thermal interface material comprises a metallic material.
	Refai-Ahmed discloses a semiconductor chip package wherein a thermal interface material comprises a metallic material (paragraph [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “thermal interface material comprises a metallic material” teachings of Refai-Ahmed to the device of Bhatia because Refai-Ahmed discloses that a metallic material is suitable for the intended use of a thermal interface material, consistent with the use of conducting heat as disclosed by Bhatia. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 7, Bhatia teaches the semiconductor chip package of claim 1, and is silent with respect to wherein the thermal interface material comprises an organic material.
Refai-Ahmed discloses a semiconductor chip package wherein a thermal interface material comprises an organic material (paragraph [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “thermal interface material comprises an organic material” teachings of Refai-Ahmed to the device of Bhatia because Refai-Ahmed discloses that an organic material is suitable for the intended use of a thermal interface material, consistent with the use of conducting heat as disclosed by Bhatia. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892